DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.	This office action for US Patent application 16/619,492 is responsive to communications filed on 10/19/2021, in response to the Non-Final Rejection of 07/30/2021. Claims 6 and 16 have been canceled. Claims 1-5, 7-15, and 17-21 have been amended. New claims 22 and 23 have been added. Currently, claims 1-5, 11-15, and 21-23 are pending and are presented for examination.

Response to Arguments
3.    In response to communication filed on 10/19/2021, the claim objections with respect to claims 1-6, 11-16 and the rejection under 35 U.S.C 101 with respect to claim 21 have been withdrawn in view of the amendment and remarks. 
4. 	Applicant’s remarks, see pages 11-13, with respect to the amendment and argument have been fully considered and are persuasive.  There are no issue(s) remaining.

Allowable Subject Matter
5.	Claims 1-5, 11-15, and 21-23 are allowed.

Reasons for Allowance
6.	The following is an examiner's statement of reasons for allowance: The following is an examiner's statement of reasons for allowance: The claims are drawn a medical imaging system including: a separator configured to adjust a distance between the diffractive filter array and the sensor, wherein the system is  configured to operate in a first mode when the distance between the diffractive filter array and the sensor is at or below a predetermined distance to generate a high spatial resolution image and to operate in a second mode when the distance between the diffractive filter array and the sensor is above the predetermined distance to generate a high spectral resolution image.. The prior art fails to explicitly disclose, suggest or teach the combination of the limitations as recited above, when considered as a whole. The combination of above limitations as presented distinguish the independent claims over the prior art(s), rendering it for allowance. No strong motivation is found to combine the prior arts of the record to teach the combination of said limitations.

	Most Pertinent Prior Art(s):
Nagae et al., (US 2018/0132706A1)
WANG et al. ("Ultra high sensitivity Color imaging via a transparent diffractive filter array and computational optics", Optica, Vol.2, No.11, Nov. 2015, pp.933-939) 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ON S MUNG/Primary Examiner, Art Unit 2486